Citation Nr: 0022220	
Decision Date: 08/22/00    Archive Date: 08/25/00

DOCKET NO.  96-13 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from March 1965 to March 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  In this decision, the RO granted service 
connection for PTSD and awarded an evaluation of 50 percent 
disabling, exclusive of a temporary total hospitalization 
rating.  The veteran appealed his 50 percent disability 
rating. 

The Board remanded this case in April 1998 for further 
development.

The case is now under the jurisdiction of the Newark, New 
Jersey RO.


REMAND

The veteran is appealing the original disability evaluation 
assigned following an award of compensation and, as such, the 
claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  Disability 
ratings are determined by applying the criteria set forth in 
the VA's Schedule for Rating Disabilities (Ratings Schedule), 
which is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  In such 
a case as this, it is not the present level of disability 
which is of primary importance, but rather the entire period 
is to be considered to ensure that consideration is given to 
the possibility of staged ratings; that is, separate ratings 
for separate periods of time based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

After reviewing the evidence, the Board must remand this case 
for the following development.  Under 38 C.F.R. § 19.31 
(1999), a supplemental statement of the case must be 
furnished to a veteran following development pursuant to a 
Board remand.  A supplemental statement of the case must also 
be furnished to an appellant when additional pertinent 
evidence is received after a statement of the case or 
supplemental statement of the case has been issued.  See also 
38 U.S.C.A. § 7105(d) (West 1991); 38 C.F.R. §§ 19.37, 
20.1304(c) (1999).

In this case, the Board directed the RO to complete 
additional development in the remand issued in April 1998, 
and to then readjudicate the issue on appeal and issue a 
supplemental statement of the case to the veteran discussing 
the additional evidence before returning the claims files to 
the Board.  It appears from the record, however, that this 
has not been accomplished.  

The failure of the RO to issue a supplemental statement of 
the case in accordance with the provisions of 38 C.F.R. § 
19.31 is a procedural defect requiring correction by the RO.  
38 C.F.R. § 19.9.

Therefore, in order to afford the veteran due process, this 
case is REMANDED to the RO for the following action:

1.  The RO should appropriately contact 
the veteran and request that he submit 
the names (and for non-VA treatment, the 
addresses) and approximate dates of 
treatment for all VA and non-VA medical 
treatment received for his PTSD from 
April 1998 to the present.  After 
obtaining any necessary consent, the RO 
should request copies of any records 
which have not already been obtained.

2.  The RO should then complete the 
instructions set out in the Board's April 
1998 REMAND. 

3.  Following completion of the above, 
the RO should reconsider the issue on 
appeal.  In readjudicating the veteran's 
claim, the RO should consider both the 
old and new rating criteria, apply the 
more favorable and state which is more 
favorable.  Consideration should also be 
given to assigning staged ratings.  If 
the benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished with a 
supplemental statement of the case 
addressing any evidence pertaining to the 
claim for an original evaluation for PTSD 
which was received subsequent to the 
April 1998 Board REMAND.  The veteran and 
his representative should then be 
afforded an opportunity to respond 
thereto.

Thereafter, subject to current appellate procedures, this 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to afford the veteran due process of law, and the Board does 
not intimate any opinion, either factual or legal, as to the 
ultimate disposition warranted in this case.  No action is 
required of the veteran until he is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


